Filed 12/17/20 P. v. Shinn CA1/3
             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                           DIVISION THREE


THE PEOPLE,

    Plaintiff and Respondent,                       A159952

v.                                                 (Mendocino County
NOAH A. SHINN,                                      Super. Ct. No. SCUKCRCR1015319)

    Defendant and
    Appellant.

          Defendant Noah A. Shinn appeals the summary denial of his
Penal Code1 section 1170.952 petition to vacate his conviction for
voluntary manslaughter and for resentencing on other counts. As we
agree with the superior court that Shinn was not eligible for relief
because he was not convicted of murder, we affirm.
                                             BACKGROUND
          Shinn’s conviction for voluntary manslaughter arose from an
October 2010 home invasion robbery. During the home invasion, Shinn
remained outside while his three accomplices entered the home. One


1         All further unspecified statutory references are to the Penal
Code.
2     Section 1170.95 was enacted as part of Senate Bill No. 1437
(Stats. 2018, ch. 1015).

                                                           1
accomplice was shot and killed, while the other two accomplices and
Shinn fled the scene and were later arrested. Following a preliminary
hearing, the Mendocino County District Attorney filed an information
charging Shinn with several felony offenses including first-degree
murder of his accomplice (§§ 187, 188, 189), together with a special
circumstance allegation that the murder was committed during a
robbery (§ 190.2, subd. (a)(17)(G)).
      In June 2012, to avoid a potential sentence of life without the
possibility of parole, Shinn entered into a negotiated plea agreement. 3
To effectuate the plea agreement, the prosecutor filed a first amended
information charging Shinn with voluntary manslaughter (§ 192, subd.
(a)), alleging he had willfully, unlawfully and without malice
aforethought murdered the victim upon a sudden quarrel and heat of
passion, together with related special allegations that Shinn (1)
personally used a .22 caliber revolver within the meaning of section
12022.5, subdivision (a)(1), and (2) furnished a firearm “to another for
the purpose of aiding, abetting, or enabling that person or any other
person to commit a felony” pursuant to section 12022.4. The amended
information also had counts charging Shinn with possession of a
firearm by a felon (§ 12021, subd. (a)(1)) and possession of ammunition
by a felon (§ 12316, subd. (b)(1)).
      During the change of plea proceedings, defense counsel recited
the plea agreement, including that Shinn would plead guilty to all
charges and admit to all special allegations in the first amended
information and the court would sentence Shinn to a “stipulated”
aggregate term. The agreement included the understanding that Shinn

3    The plea agreement also covered charges filed in a second case
which is not at issue here.

                                       2
would waive any legal infirmities in the original information and first
amended information, “any [section] 654 issues” with regard to the
imposition of consecutive terms, and all appellate rights with respect to
pretrial motion litigation and any legal infirmities in both charging
documents. Shinn stipulated that there was a factual basis to support
the charges alleged in the first amended information.
      Thereafter, on June 29, 2012, Shinn was sentenced to the agreed
upon 19 years and 4 months, consisting of 11 years for voluntary
manslaughter, together with consecutive terms of 4 years for personal
use of a firearm allegation, 3 years for furnishing a firearm allegation,
8 months for possession of a firearm by a felon, and 8 months for felon
in possession of ammunition.
      In February 2020, following the passage of Senate Bill No. 1437,
Shinn, represented by counsel, filed a section 1170.95 petition and
memorandum of points and authorities, seeking to vacate his conviction
for voluntary manslaughter and resentencing on the remaining counts.
After reviewing the petition and the court file (specifically the June
2012 amended information, felony plea and sentencing transcripts, and
amended abstract of judgment), the superior court summarily denied
the petition. It found Shinn was not eligible for relief as a matter of
law because he was not convicted of murder – rather, he was convicted
of voluntary manslaughter and other charges not relevant here. As
voluntary manslaughter convictions do not fall within the scope of
section 1170.95, the court deemed a summary denial appropriate.
      Shinn filed a timely notice of appeal.




                                    3
                             DISCUSSION
      Shinn argues petitioners charged with murder but who pleaded
guilty and were convicted of manslaughter4 are eligible for section
1170.95 relief based on the rules of plain grammar, statutory
construction, and relevant legislative intent. However, the courts of
appeal have repeatedly rejected these arguments and consistently
concluded that section 1170.95 relief is limited to petitioners convicted
of murder, and not manslaughter. (See People v. Paige (2020) 51
Cal. App. 5th 194, 201-204 (Paige); People v. Sanchez (2020) 48
Cal. App. 5th 914, 918-920 (Sanchez); People v. Turner (2020) 45
Cal. App. 5th 428, 436; People v. Flores (2020) 44 Cal. App. 5th 985, 994-
997; People v Cervantes (2020) 44 Cal.App.5th 884,887 (Cervantes).)
These decisions are dispositive and do not require further discussion.
      Shinn also argues section 1170.95 violates his constitutional
rights to equal protection and substantive due process if it is read to
preclude eligibility for petitioners who pleaded guilty to manslaughter
in order to avoid a trial on a murder charge. Again, the courts of
appeals have rejected similar constitutional arguments and
consistently concluded that the Legislature’s limitation of section
1170.95 relief to petitioners convicted of murder does not contravene
the constitutional equal protection and substantive due process rights
of petitioners convicted of manslaughter. (See Paige, supra, 51
Cal.App.5th at pp. 205-206 [rejecting equal protection argument];
Sanchez, supra, 48 Cal.App.5th at pp. 920-921 [rejecting equal

4      In his reply brief, Shinn concedes that regardless of any issues
regarding the factual basis for his plea, for purposes of section 1170.95
relief he stands convicted of voluntary manslaughter as a lesser-
included offense to the originally-charged special circumstances
murder.

                                    4
protection argument]; Cervantes, supra, 44 Cal.App.5th at pp. 888-889
[rejecting equal protection and substantive due process arguments].)
We find these decisions to be dispositive.
      We therefore affirm the summary denial of the section 1170.95
petition because Shinn was not eligible for relief. In light of our
resolution of this appeal, we do not address Shinn’s other contentions.
                                DISPOSITION
      The February 18, 2020 order denying the Penal Code section
1170.95 petition is affirmed.




                                     5
                                _________________________
                                Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Jackson, J.




A159952/People v. Shinn


                            6